GRABER, J.,
concurring in part and dissenting in part.
This case presents two issues. The first is whether a trial court’s order sealing certain records pursuant to ORS 137.225 is appealable. The majority answers that question “yes,” on the basis of ORS 19.010(4), and I concur.
The second issue is whether police investigative reports that ultimately led to a prosecution are “other official records in the case” that are to be sealed under ORS 137.225(3). The majority answers that question “yes” also. As to this second holding, I respectfully dissent.
ORS 137.225 provides in part:
“(l)(a) At any time after the lapse of three years from the date of pronouncement of judgment, any defendant who has fully complied with and performed the sentence of the court and whose conviction is described in subsection (5) of this section by motion may apply to the court wherein that conviction was entered for entry of an order setting aside the conviction', or
“(b) At any time after the lapse of one year from the date of any arrest, if no accusatory instrument was filed, or at any time after an acquittal or a dismissal of the charge, the arrested person may apply to the court which would have jurisdiction over the crime for which the person was arrested, for entry of an order setting aside the record of such arrest. * * *
*13“(3) Upon hearing the motion, the court may require the filing of such affidavits and may require the filing of such affidavits and may require the taking of such proofs as it deems proper. Except as otherwise provided in subsection (11) of this section, if the court determines that the circumstances and behavior of the applicant from the date of conviction, or from the date of arrest as the case may be, to the date of the hearing on the motion warrant setting aside the conviction, or the arrest record as the case may be, it shall enter an appropriate order which shall state the original arrest charge and the conviction charge, if any and if different from the original, date of charge, submitting agency and disposition. * * * Upon the entry of such an order, the applicant for purposes of the law shall be deemed not to have been previously convicted, or arrested as the case may be, and the court shall issue an order sealing the record of conviction and other official records in the case, including the records of arrest whether or not the arrest resulted in a further criminal proceeding.
“(4) The clerk of the court shall forward a certified copy of the order to such agencies as directed by the court. A certified copy must be sent to the Department of Corrections when the person has been in the custody of the Department of Corrections. Upon entry of such an order, such conviction, arrest or other proceeding shall be deemed not to have occurred, and the applicant may answer accordingly any questions relating to their occurrence.
* * * *
“(9) For purposes of any civil action in which truth is an element of a claim for relief or affirmative defense, the provisions of subsection (3) of this section providing that the conviction, arrest or other proceeding be deemed not to have occurred shall not apply and a party may apply to the court for an order requiring disclosure of the official records in the case as may be necessary in the interest of justice.” (Emphasis added.)
The text of ORS 137.225(3), when read in the context just quoted, suggests four things. First, the main relief provided by the statute is to permit the setting aside of a conviction or an arrest. The sealing of records is incidental.
Second, the purpose of the statute is to allow the applicant to answer truthfully that a “conviction, arrest or *14other proceeding” has not occurred, ORS 137.225(4). That purpose is not all-encompassing, and it is not synonymous with allowing an applicant to “rewrite history” entirely by denying that the underlying events leading to that conviction, arrest, or other proceeding occurred. As this court wrote in State v. Langan, 301 Or 1, 4 n 3, 718 P2d 719 (1986):
“The word ‘expungement’ is a misnomer and should not be used for an order under ORS 137.225(l)(a). That statute does not call for expunging anything from the record of conviction but for sealing the record. ORS 137.225(3). * * * An order under the statute is not designed to ‘rewrite history7 and deny the occurrence of an event but to limit the purposes for which official records may be used to exhume that past event.”
Third, the use of the phrase “the record of conviction and other official records in the case” in ORS 137.225(3) (emphasis added) suggests that an official decision to make a case (that is, to arrest or to prosecute) has occurred. When police investigative records are generated, there is no “case” in that sense (and there may never be one as to some of the issues investigated).1
Fourth, subsections (4) and (9) refer to “conviction, arrest or other proceeding” as if that phrase had the same (or, at least, a parallel) meaning as the categories in subsection (3) of conviction, arrest, and “other official records in the case.” That parallelism strengthens the likelihood that “other official records in the case” refers to “proceedings” of the same general character as a conviction or an arrest. A police investigation is not a “proceeding,” and it is not of the same general character as a conviction or an arrest.
On the basis of the text and context, I read the disputed phrase in ORS 137.225(3) to refer to the record of any proceeding relating to or reflecting an official determination of the culpability of a person’s conduct. Examples include the record of a motion for pretrial release, a motion to suppress *15evidence, a sentencing proceeding, a trial transcript or transcript of the taking of a plea, the record of an appeal to the Court of Appeals, and the record of a post-conviction proceeding. Police investigative records that preceded an arrest or prosecution do not fit that definition, however.
Assuming that the majority’s contrary reading of the statute also is plausible, an inquiry into legislative history is called for. PGE v. Bureau of Labor and Industries, 317 Or 606, 610-12, 859 P2d 1143 (1993). ORS 137.225 was enacted in 1971 as House Bill 1802. Or Laws 1971, ch 434. As originally enacted, the statute provided in part:
“Upon the entry of such an order, the applicant for purposes of the law shall be deemed not to have been previously convicted and the court shall issue an order sealing the record of conviction and other official records in the case, including the records of arrest resulting in the criminal proceeding. Upon entry of such an order, such conviction, arrest or other proceeding shall be deemed not to have occurred, and the applicant may answer accordingly any questions relating to their occurrence.”Id. at § 2.
All the features of the text and context discussed above in relation to the current statute were present in the original version — including the conscious parallelism between conviction, arrest, and other official records in the case (on the one hand) and conviction, arrest, or other proceeding (on the other hand).
The legislative history surrounding the enactment of the 1971 statute contains two messages. The first is that the legislature did not give a definitive answer to the present question.
The second message is that the public policy envisioned by the legislature was to allow an individual truthfully to tell an employer or credit bureau that the person has not been arrested or convicted. See, e.g., Minutes, Senate Criminal Law and Procedure Committee, March 19,1971, p 4 (Senator Carson stated that he “understood that the thrust of the bill is to aid those coming under its provisions in the matter of employment”); Minutes, House Committee on the Judiciary, March 24,1971, p 1 (then-Circuit Court Judge Unis, a proponent of the bill in the form in which it passed, stated *16that the statute would allow an individual “to say truthfully that he had not been arrested or convicted of a crime”). The specific stigma that the legislature sought to address was the stigma of conviction and arrest. The legislative purpose is fulfilled by my reading of the statute.
On the other side of the coin, there is no indication in the legislative history that the legislature was concerned with the employment or other effects of a police investigation. Nor is there a hint that the legislature sought to enable a person to answer truthfully that she had not been the subject of a police investigation.
To be sure, although my reading of the statute is more consistent with the legislative history, that history does not compel my answer. At the third level of analysis, this court seeks to determine how the legislature would have intended the statute to apply had it considered the particular issue at hand. PGE, 317 Or at 612. The court avoids, if possible, an unreasonable result. State ex rel Kirsch v. Curnutt, 317 Or 92, 97-98, 853 P2d 1312 (1993).
Applying those maxims, I am persuaded by the anomaly that results from the majority’s view. Under the majority’s reading, a person who is investigated by the police, as to whom a voluminous and incriminating report is prepared, has recourse only if the person later is arrested or convicted — but not otherwise. That anomaly gives a disadvantage to the person as to whom no official determination of culpability is made. I cannot believe that the legislature would have contemplated such a lop-sided and unfair result.
In summary, the text and context and (if one were to reach it) the legislative history of ORS 137.225(3) all show that the legislature provided for the sealing of records of arrest, conviction, and other proceedings related to or reflecting an official determination of the culpability of a person’s conduct. Additionally, maxims of statutory construction point in the same direction.
For the foregoing reasons, I concur in part and dissent in part.

 I do not disagree with the majority when it concludes that police investigative records are “official records.” 323 Or at 8,10-11. That does not resolve the question of which particular kinds of “official records” are meant when ORS 137.225(3) refers to “the record of conviction and other official records in the case.” (Emphasis added.)